Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/22 has been entered.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

 	Applicant's amendment to the claims filed May 13th, 2022 have been fully considered. In light of Applicant's amendment, claims 1-13 and 15 are allowed and renumbered to 1-14. 
 
Given that applicant has now amended claim 15 to now recite treatment of cancers associated with KRAS mutation, the 112(a) rejection of claim 15 is now moot.  Consequently, the 112(a) rejection of claim 15 is hereby withdrawn.
Given that applicant has deleted the term “large intestine cancer” from claim 15, the objection to claim 15 is now moot.  Consequently, the objection to claim 15 is hereby withdrawn.  

The following is an examiner's statement of reasons for allowance: Claims 1-13 and 15 are drawn to a compound of formula (I), enantiomers, and pharmaceutically acceptable salts thereof; to a pharmaceutical composition comprising at least one compound according to claim 1 and a pharmaceutically acceptable carrier; and to a method for treating colon cancer, pancreatic cancer, multiple myeloma, and lung cancer associated with KRAS mutation in a subject in need thereof, comprising administering the pharmaceutical composition of claim 13 to the subject.  The closest art is Gitto et al (previously cited).  However, Gitto et al. teach instant R8 as a methyl group while the instant invention requires the presence of an aromatic or heteroaromatic group. Moreover, Applicant has demonstrated in the specification that the compounds of the invention were effective in inhibiting tumor growth in cancers associated with KRAS mutations.  Since the claims require the use of the compounds of Formula (I), and given that no prior art anticipates or renders obvious the particular compounds of Formula (I) of claim 1, claims 1-13 and 15 are therefore allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion
Claims 1-13 and 15 (renumbered 1-14) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571
270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                                                                                                                     
05/21/2022